DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.
Applicant’s arguments and amendments to the claims filed on October 4, 2021 have been received and entered. Claim 1 has been amended. Claims 1-30 are pending in the instant application. 
Election/Restrictions
Applicant’s election of claims 1-15 (group I) in the reply filed on December 4, 2020 was acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 16-30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 4, 2020.
Claims 1-15 are under consideration. 

Priority
It is noted that instant application is a continuation of application no 13/310,431 filed on 12/02/2011, which is a CIP of PCT/GB2011/050019 filed on 01/07/2011, PCT/GB2010/051122 filed on 07/07/2010 and PCT/GB2010/051122 filed on 07/07/2010 that claims priority from US provisional 61/355,666 filed on 06/17/2010 and 61/223,960 filed on 07/08/2009.  Upon review of the disclosure of the prior-filed application, ‘122, ‘666 and ‘960 fails to provide descriptive support for instant claims 4-5. Claims 4-5 are not enabled in applications ‘122, ‘666 and ‘960 from which applicant is claiming benefit of priority.  It is noted that '122, '666 and '960 do not support the claimed phenotype of moue exhibiting the IgH-VDJCg transcripts comprise transcripts encoding a human variable region comprising a CDR-H3 length of 17 amino acids and transcripts encoding human variable region comprising a CDR-H3 length of 18 amino acids, wherein the mean frequency of the group consisting of said transcripts encoding CDR-H3 

Withdrawn-Claim Rejections - 35 USC § 103
Claims 1-2, 6-14 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed 11/09/2006, effective filing date 08/29/2002) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Tanamachi et al (WO/2007/117410, IDS), Grosveld et al (WO/2009/013620, dated 1/29/2009, IDS), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record) as evidenced by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS). In view of Applicants’ amendment of base claim 1, deleting the phrase downstream of said human 3JH gene segment”, the previous rejections of claims 1, 12-14 are hereby withdrawn. The claim as amended read on entire mouse JC intron that in part read on human JC intron and part mouse JC intron as evident from the mouse JC intron from 129Sv. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. The claims are however subject to new rejections over the prior art of record, as set forth below:
Claims 1 and 3 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed 11/09/2006, effective filing date 08/29/2002) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Tanamachi et al (WO/2007/117410, IDS), Grosveld et al (WO/2009/013620, dated 1/29/2009, IDS), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record) as evidenced by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) as applied above and further in view of Adams (Genomics. 2005 December; 86 (6):753-8). The rejection is withdrawn for the reasons discussed above. 
Claims 1 and 6-7 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed 11/09/2006, effective filing date 08/29/2002) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Tanamachi et al (WO/2007/117410, IDS), Grosveld et al (WO/2009/013620, dated 1/29/2009, IDS), Aguilera et EMBO 4(13B): 3689-3693, 1985, art of record) as evidenced by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS)and Logtenberg et al (US20180142006, dated 05/24/2018, EFD, 06/27/2008). The rejection is withdrawn for the reasons discussed above. 
Claims 1, 11 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed 11/09/2006, effective filing date 08/29/2002) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Tanamachi et al (WO/2007/117410, IDS), Grosveld et al (WO/2009/013620, dated 1/29/2009, IDS), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record) as evidenced by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) as applied above for claim 1, and further in view of Casrouge et al (The Journal of Immunology, 2000, 164: 5782–5787)/ Bruggemann et al (Eur. J. Immunol. 1991.21: 1323-1326). The rejection is withdrawn for the reasons discussed above.
Claims 1 and 15 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed 11/09/2006, effective filing date 08/29/2002) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Tanamachi et al (WO/2007/117410, IDS), Grosveld et al (WO/2009/013620, dated 1/29/2009, IDS), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record) as evidenced by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) as applied above and further in view of Houtzager  et al (USPGPUB 20100069614, dated 03/18/2010,filed on 06/29/2009) . The rejection is withdrawn for the reasons discussed above.

New-Claim Rejections - 35 USC § 103- necessitated by amendments 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 6-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed 11/09/2006, effective filing date 08/29/2002) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record), Tanamachi et al (WO/2007/117410, IDS).
Claim interpretation: Claims are directed to a single method step comprising (i) expressing the antibody or antigen binding fragment thereof from a host cell comprising nucleic acid encoding a human IgH chain variable region and a human IgH chain constant region of said antibody, or comprising nucleic acid encoding said human IgH chain variable region of said fragment. The subsequent 'wherein' clauses are considered product-by-process limitations, whereby,  the recitation of a process limitation in the claims, directed to the human IgH chain variable region of said antigen-specific antibody or antigen binding fragment is of a B cell, or a hybridoma thereof, of a transgenic mouse contacted with said antigen, wherein the recited transgenic mouse comprises a germline comprising a homozygous immunoglobulin heavy chain (IgH) locus comprising a plurality of unrearranged human IgH V gene segments, D gene segments and JH gene segments at an endogenous IgH locus and a constant (C) region comprising an endogenous IgH C gene segment; wherein said homozygous IgH locus comprises in 5' to 3' transcriptional orientation: (i) unrearranged human immunoglobulin heavy chain (IgH) variable region (VH) DNA comprising human IgH V gene segments, human D gene segments and human JH gene segments comprising a human 3' JH gene segment, (ii) a chimeric JC intron comprising human JC intronic DNA and truncated mouse JC intronic DNA, and (iii) a mouse mu enhancer and said C region,  is not viewed as positively limiting the instantly claimed thus-obtained antigen-specific IgH antibody comprising a human IgH chain variable region and a human IgH chain constant region, nor the thus-obtained antigen-specific IgH antibody fragment comprising a human IgH chain variable region. It is emphasized that absent a showing that the process of making recited in claims imparts a novel or unexpected property to the claimed product, as it is assumed that equivalent products, thus-obtained antigen specific antibodies and/or thus obtained antigen binding fragments thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region and a human IgH chain constant region, are obtainable by different process.
There is no specific rearranged sequence for the IgH chain variable region claimed, therefore, to the extent, prior art cells teach the isolating the antibody encoding human IgH from a cell comprising a human IgH chain comprises a human IgH chain variable region and a human IgH chain constant region that is structurally similar to one claimed in the instant case, it is applicable to the rejection. The claim as such require one step of isolating said antibody or nucleic acid encoding human IgH from a cell, wherein the cell comprises a nucleic acid encoding 
With respect to claims 1 and 6, Murphy et al a method of producing a human antigen specific antibody, comprising ...(f) growing the cell under conditions such that the cell expresses a human antibody having the human heavy chain variable regions of the hybrid antibody of step (d) and human heavy constant regions of step (e), wherein the human IgH chain variable region of said antibody is from a hybridoma (step (d) of a transgenic mouse contacted with an antigen (step a-b of claim 1 of ‘323). It is further disclosed that method of making a human antibody comprising: a) exposing a mouse to antigenic stimulation, such that the mouse produces an antibody against the antigen; wherein said mouse comprising modified heavy chain loci with human variable regions and mouse constant regions. Murphy et al disclose that the final steps in creating the human variable/mouse constant monoclonal antibody producing-mouse will be performing the equivalent variable region substitutions on the lambda and kappa light chain loci and breeding all three hybrid loci to homozygosity together in the same mouse. The resultant transgenic mouse will have a genome comprising entirely human heavy variable gene loci operably linked to entirely endogenous mouse constant region (see col. 23, lines 5-15). The transgenic mouse having a genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region (see col. 7, lines 13-15). This is accomplished by a direct, in situ replacement of the mouse variable region genes with their human counterparts (see col. 20, lines 20-24). It is noted that because there is a direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact. For example, the murine immunoglobulin heavy chain intronic enhancer, Em, has been shown to be critical for V-D-J recombination as well as heavy chain gene expression during 
The heavy chain loci rearrange during B cell development such that the mouse produces a serum containing an antibody comprising human heavy chain immunoglobulin variable regions and mouse heavy chain constant regions (see claim 1),  b) isolating the DNA encoding the variable regions of the heavy and light chains of the antibody from the cells of transgenic mouse; c) operably linking the DNA encoding the variable regions of (b) to DNA encoding the human heavy and light chain constant regions in a cell capable of expressing active antibodies; d) growing the cell under such conditions as to express the human antibody; and e) recovering the antibody. In another preferred embodiment, wherein said cell described above is a CHO cell (col. 7, lines 45-56 and claims 1-2). It is further disclosed that the DNA of step (b) described above is isolated from a hybridoma created from the spleen of the mouse exposed to antigenic stimulation in step (a) described above (see col. 7, lines 55-60). Murphy et al teach (b) stimulating an immune response the genetically modified mouse by administering an antigen to the genetically modified mouse; (c)    preparing a hybridoma expressing the hybrid antibody from the genetically modified mouse stimulated with the antigen in step (b); (d)    isolating DNA 

    PNG
    media_image1.png
    279
    408
    media_image1.png
    Greyscale

Figure 2 above shows said recombinant IgH locus comprising in 5 ’ to 3 ’ transcription orientation: (i)    human VH gene segments, human DH gene segments and human JH gene segments, wherein said JH gene segments comprise a 3 ’ human JH gene segment, (ii)    a chimeric JC intron comprising human JC intron DNA contiguous with mouse JC intron DNA at a chimeric junction and comprising said enhancer (see the chimeric portion formed with blue and in situ, while maintaining all the mouse constant regions and expression control regions (known or unknown), does indeed recreate a normal humoral response in mice (see page 74). 
With respect to claims 12-13, Murphy et al teach replacing endogenous immunoglobulin variable region gene (all of unrearranged Vs, Ds and Js) in whole with a homologous or orthologous human gene (immunoglobulin variable region gene) locus, wherein immunoglobulin variable gene locus is a variable gene locus of the heavy chain (see col. 6, lines 1-10. Lines 63-66, col. 7, lines 18).
Regarding claim 14, Murphy et al teach method as discussed above further comprising (a) isolating nucleic acid encoding a said antibody, (b) isolating said antibody, said IgH polypeptide, and/or a human VH region thereof, (c) isolating a cell comprising said nucleic acid of the invention, and (e) isolating a biological sample (mouse serum) comprising nucleic acid encoding and/or a cell comprising said human VH region (see claims 1-2 of ‘323). 
Murphy et al differ from claimed invention by not explicitly disclosing (i) chimeric IgH locus JC intron comprising a human JC intronic DNA downstream of 3’ human JH gene segment and a truncated mouse JC intronic DNA, (ii) the human 3' JH is less than 2 kb upstream  (claim 2) of said mouse JC intronic DNA in said mouse germline and isolating B cells expressing an antigen specific antibody.
Aguilera teaches that Ig heavy/light chain enhancer in the intron separating the JH region and the Cμ exons in mice (p. 3689, col. I). It is further disclosed that that the identified enhancer is typically about 1 kb or less from the 3' J gene segment (see 1 kb scale bar, figure 1A).  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

However, combination of references does not teach chimeric JC intron of human DNA and truncated mouse JC intron.

Tanamachi explicitly describe transgenes which include the host murine constant region of the locus are advantageous because the expression of human Ig variable regions linked to host animal constant regions is thought to allow for improved trafficking and development of B cells and antibodies in vivo (see figure 2page 17, lines 2-32). Tanamachi continue to teach in a preferred embodiment that the invention provides a transgene construct which comprises, in 5' to 3' direction, a plurality of human VH regions, a plurality of human D segments, a plurality of human JH segments, a mouse J-mu enhancer, a mouse mu switch region and a mouse mu constant region, wherein the transgene contact, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse gamma constant region such that chimeric antibodies comprising human V regions and mouse constant regions (see page 5, lines 24-30). Tanamachi further discloses ligating the.. .fragment, containing the mouse J-mu enhancer, mouse mu switch region and all of the mouse mu coding regions.. .into [a restriction] site 3' of the human VDJ region (see page 5, lines 24-30, 27, lines 31 to page 28, line 1) (limitation of claims 1). Tanamachi  disclose that the mouse of the invention comprises, in 5' to 3' direction, a plurality of human Vh regions, a plurality of human D segments, a plurality of human JH segments, a mouse J- enhancer, a mouse  switch region and a mouse constant region, wherein the transgene construct, when integrated into a mouse genome, and an endogenous mouse  constant region such that chimeric antibodies comprising human V regions and mouse constant regions of IgM and IgG isotype are produced in the mouse as required by the claims (see page 11, lines 4-10).  
It is relevant to note that positioning the chimeric junction within the J/C intron less than 2 kb downstream of the most 3' human JH gene segment and upstream of the mouse Eμ intronic enhancer would have been an obvious modification of a Murphy mouse in view of Tanamachi. A person of ordinary skill in the art reviewing the teaching of Murphy and Tanamchi would conclude that so long as the junction does not interrupt functional intron sequences, the choice of placing the chimeric junction within the intron is only a matter of design choice. It is relevant to note that the Aguilera teaches that Ig heavy chain enhancer in the intron separating the JH region (see 1 kb scale bar, figure 1A).
Regarding claims 6-10, it is relevant to note that Murphy et al teach isolating spleen cell from the mouse exposed to an antigen to produce hybridoma cells expressing an antigen specific (see claims 1-2 and Col. 7, lines 57-58). Tanamachi also disclose isolating B cells from the transgenic mouse to produce antibodies (see page 19, lines 31-32, page 20, lines 2-3, lines 27-28) (limitation of claim 6-7). Tanamachi continue to teach B cells from the spleen of the mouse is isolated and fused to appropriate immortalized cells in culture to produce a hybridoma cells (see page 20, lines 7-12).  Tanamachi further teaches isolating nucleic acid encoding the chimeric antibody (human variable gene and mouse constant region) from animal or B-cell and replacing nucleic acid encoding the mouse Ig constant region with nucleic acid encoding a human Ig constant region to thereby convert the chimeric antibody to a human antibody and expressing the human antibody (see page 25-32) (limitation of claims 6-9). Tanamachi et al disclose the method comprising expressing said antibody or antigen binding fragment thereof from said cell which is a first cell comprising said nucleic acid, wherein said human IgH chain variable region is obtained from a second cell comprising nucleic acid encoding said human IgH chain variable region, wherein said second cell is of a transgenic mouse contacted with said antigen, wherein said second cell is a hybridoma expressing said human IgH chain variable region, wherein said second cell is selected from a plurality of cells comprising nucleic acid encoding antigen-specific human IgH chain variable regions, and wherein said second cell comprises nucleic acid encoding said human IgH chain variable region and a mouse IgH constant region (page 19, line 30-pg21, line 22, "hybridoma generation"). Tanamachi et al disclose wherein the human IgH VDJ segment (phVDJ2) comprises nucleic acid sequences downstream of the 3'-most human JH segment and 5' of the human J μ enhancer, whereupon said ph VDJ2 segment was ligated to the mouse Jμ enhancer and mouseμ switch region (pages 26-27, Construction of Chimeric Trans gene).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the mouse of Murphy by substituting the human IgH 3 '-end J region and moue JC intron cloning junction with a human IgH 3 '- J region gene segment and mouse J/C intron cloning junction of Tanamachi et al, to produce human/mouse chimeric J/C intron, with a reasonable expectation of success, and such would be obvious modification to generate chimeric J/C intron so as to join human IgH VDJ region gene segments to a mouse J/C intron comprising the mouse enhancer, and mouse IgH constant region gene .
s 1-3, 6-13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed 11/09/2006, effective filing date 08/29/2002) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record), Tanamachi et al (WO/2007/117410, IDS), as applied above and further in view of Adams (Genomics. 2005 December; 86 (6):753-8), Retter et al (J Immunol 2007; 179:2419-2427) and Ravetch et al (Cell, 1981, 27 583-591) as evidenced by NCBI Accession No. AJ851868 and NCBI Accession No. X97051.
The teaching of Murphy, Stevens, Aguilera, Tanamachi have been described above and relied in same manner here. While combination of reference teach a method of using a transgenic mouse whose genome comprises homozygous  immunoglobulin heavy chain (IgH)  locus comprising unrearranged human IgH variable region gene segments positioned at an endogenous IgH locus upstream of a constant (C) region ,  wherein said transgenic IgH locus of said mouse is functional to undergo VDJ joining, wherein upon challenge of said mouse with an antigen to isolate cells comprising nucleic acid encoding human heavy chain variable region  to produce antibody or nucleic acid encoding said heavy chain variable region,  however, differ from claimed invention by not explicitly disclosing mouse IgH JC intronic DNA comprises mouse 129 strain JC intronic DNA. 
Prior to instant invention, maintaining the performance of the ES cell clones through multiple rounds of manipulation without the need to test the germ line potential of the ES cell line from C57BL/6N and 129 strain embryonic stem cells for mouse genetic resources were available for use. Adams et al reported that gene-targeting experiments in mice are routinely performed in 129Sv-derived embryonic stem (ES) cell lines, which are generallyconsidered to be more reliable at colonizing the germ line than ES cells derived from' other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the isogenicity and the length of homologous sequence of the targeting vector and the location of the target locus. Adams et al teaches double-end sequencing and mapping of 84,507 bacterial artificial chromosomes (BACs) generated from AB2.2 ES cell DNA (that have aligned these BACs against the mouse genome and displayed them on the Ensembl genome browser. Adams explicitly discloses that these BAC resources can be used for the rapid construction of targeting vectors via recombining. Furthermore, Adams show that targeting vectors containing DNA recombineered from this BAC library can be used to target genes efficiently in several 129-
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Aguilera,  Tanamachi, and Adams to modify the method of using the  transgenic homozygous mouse of Murphy whose genome comprises unrearranged human IgH variable region gene segments positioned at an endogenous IgH locus upstream of a endogenous mouse constant (C) region using a mouse strain such as sv129 as suggested by Adams, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art taught ES cell clone from sv129 mouse could tolerate multiple, sequential genetic manipulation and maintain its ability to colonize the germline. Absent of any specific length of truncation of mouse JC intron, the limitation of chimeric J/C intron broadly comprise few nucleotides of human J/C intron origin and remaining from mouse JC intron. Those of ordinary skill in the art immediately recognize that the first 12 nucleotide portion of the mouse and human J/C intron sequences is identical as evident from the human and mouse sequence disclosed in Retter and Ravetch. Therefore, the genome of the mouse disclosed in Murphy could be interpreted as chimeric JC intron comprising 12 nucleotide of human JC intron and remaining JC intron comprising truncated mouse JC intron (lacking first 12 nucleotide of intron). A person e.g., splice sites or regulatory elements, such as the enhancer), the choice of where to place the chimeric junction within the intron is again only a matter of convenience. It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence.  One of skill in the art would have been expected to have a reasonable expectation of success in producing transgenic mouse as claimed using site specific insertion of human Ig locus in mouse endogenous Ig locus between the 3' end of JH6 gene segments  and C regions because prior art successfully reported  targeted strategy to insert large sequences in mouse ES cells to produce transgenic mouse, while Murphy taught a mouse whose genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed 11/09/2006, effective filing date 08/29/2002) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record), Tanamachi et al (WO/2007/117410, IDS), Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS), as evidenced by Gallo et al (Eur. J Immunology, 2000, 534-540, IDS).
The teaching of Murphy, Stevens, Aguilera and Tanamachi have been described above and relied in same manner here. The combination of reference differs from claimed invention by not explicitly characterizing the mouse of Murphy. 

    PNG
    media_image3.png
    150
    262
    media_image3.png
    Greyscale
Zemlin teaches the lengths of "4751 human and 2170 murine unique functional CDR-H3 sequences" (page. 735, col. 1, lines 13-14). Zemlin teaches that - 8% of human CDR-H3 sequences are 17 residues in length, while 6% of human CDR-H3 sequences are 18 residues in length (see Figure 1, showing frequencies of 17 and 18 residue human CDR-H3 lengths added). 
Zemlin teaches that the mean frequency of the group consisting of human CDR-H3 length of 17 and 18 amino acids is between ~ 6% and ~ 8% (which is between 5% and 10%). Zemlin also teaches that "CDR-H3 length is determined by combinatorial diversity (length of germline genes), junctional diversity (e.g. exonucleolytic nibbling and N nucleotide addition), and by selection ... all three factors are responsible for the shorter average CDR-H3 length and narrower length distribution in mouse compared to human" (page 742, col. 2, lines 1- 8). Thus, Zemlin teaches that CDR-H3 length and distribution are determined, at least in part, by characteristics of the sequence of the immunoglobulin locus (e.g., the length of the immunoglobulin variable region gene segments). Thus, insofar as Zemlin teaches that the mean frequency of human CDR-H3 lengths of 17 and 20 amino acids is between- 6% and- 8% (and therefore between 5% and 10%), Zemlin teaches that this mean frequency range results, at least in part, from a human heavy chain variable region comprising one or more unrearranged human heavy chain V (VH) gene segments, one or more human D (D) gene segments and one or more human heavy chain J (JH) gene segments, wherein the gene segments in the IgH locus are operably linked to a constant region thereof, wherein the locus is functional for rearrangement of the human VH, DH, and JH gene segments. Gallo discloses that the XenoMouse strains “[show] preferential utilization of Ju gene segments Ju4 and Ju6...at frequencies similar to those reported in human repertoires” (page. 537; col. 2.; para. 2) and “is functioning with apparently the same intrinsic bias in segment utilization as the human repertoire” (page 538; col. 2, para 2). Gallo states “our analysis of the human antibody repertoire in mouse strain confirms that the utilization 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to substitute the human IgH 3 '-end J region and moue JC intron cloning junction of Murphy et al with a human IgH 3 '- J region gene segment and mouse J/C intron cloning junction of Tanamachi et al, to produce human/mouse chimeric J/C intron to produce antigen contacted mouse to isolate B cells to use to produce humanized IgH with a reasonable expectation of success, and such would be obvious modification to generate  chimeric J/C intron so as to join human IgH VDJ region gene segments to a mouse J/C intron comprising the mouse enhancer, and mouse IgH constant region gene segments as evident from the teaching of Tanamachi, with a reasonable expectation of success, at the time of the instant invention., with a reasonable expectation of success,  as instantly claimed, with a reasonable expectation of success. Said modification amounting to combining prior art elements according to known methods to yield predictable results.  It is relevant to note that because the inserted human IgH variable region gene segments are in a position previously occupied by the mouse variable region sequences one of ordinary skill in the art would conclude that prior art of Murphy encompasses inactivation of mouse endogenous IgH variable region DNA such that only human IgH variable domains expressed from the immunoglobulin locus. Absent of any specific truncation of mouse and/or human JC intron, the limitation of chimeric J/C intron broadly comprise few nucleotides of human J/C intron origin. One of skill in the art would have been expected to have a reasonable expectation of success in characterizing the transgenic mouse of Murphy in view of Tanamachi using the known method because prior art successfully reported that the mean frequency of human CDR-H3 lengths of 17 and 18 amino acids is between- 6% and- 8% as evident from the teaching of Zemlin, and Gallo.  The instantly claimed thus-obtained antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region is not even required to comprise a CDR-H3 region having 17 to 22 amino acids. Rather, as evidenced by Figure 37, the CDR-H3 region of the thus-obtained antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region may only be 5, 7, 9, 11, 13, or 15 amino acids in length. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1 and 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed 11/09/2006, effective filing date 08/29/2002) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record), Tanamachi et al (WO/2007/117410, IDS) and Logtenberg et al (US20180142006, dated 05/24/2018, EFD, 06/27/2008).
The teaching of Murphy, Stevens, Tanamachi, have bene described above and relied in same manner.  The combination of references differs from instant invention by not explicitly disclosing isolating from antigen specific antibody from said cultured B cell.
However, prior to instant invention, Logtenberg  teaches a method to obtain an antibody or fragment thereof that binds to an antigen, the method comprising obtaining a population of B-cell producing antigen specific antibodies from a non-human transgenic animal that has been immunized with said antigen, wherein the genome of said  transgenic animal comprises a transgene encoding a rearranged human immunoglobulin variable region and wherein the transgene comprises an immunoglobulin constant   region or said rearranged human immunoglobulin variable region is operatively linked to an endogenous immunoglobulin constant region, and wherein the transgenic animal produces a repertoire of antibodies that bind said antigen having a rearranged human immunoglobulin variable region encoded by said transgene; culturing said B-cell  and allowing secretion of said antibodies; and recovering the secreted antibodies; optionally cleaving said antibodies to obtain antigen-binding fragments; thereby obtaining said antibody or fragment that binds to the antigen (see claim 4 of ‘715).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Stevens, Tanamachi, and Logtenberg to express an antibody from B- cell produced from the transgenic homozygous mouse of Murphy and Stevens  whose genome comprises unrearranged human IgH variable region gene segments positioned at an endogenous IgH locus upstream of a endogenous mouse constant (C) region using the method of culturing B cell as suggested by Logtenberg, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed 11/09/2006, effective filing date 08/29/2002) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record), Tanamachi et al (WO/2007/117410, IDS) as applied above for claim 1, and further in view of Casrouge et al (The Journal of Immunology, 2000, 164: 5782–5787)/ Bruggemann et al (Eur. J. Immunol. 1991.21: 1323-1326).
The teaching of Murphy, Stevens, Tanamachi have been described above and relied in same manner here. The combination of references differs from instant invention by not explicitly disclosing said mouse is naive. 
However, prior to instant invention, it was routine to use naïve mouse to study rearranged variable region using RT-PCR CDR3 diversity in splenocytes. For instance, Casrouge et al teach immunoscope method that is a PCR-based technique allowing the measurement of the CDR3 lengths of the V regions (see page 5783, col. 2, para. 5 figure 1). It is further disclosed that in V-J profiles in naïve mouse yield a typical bell-shaped distribution of the CDR3 lengths resolved in six or eight distinct peaks. Likewise, Bruggemann et al teach a rapid method to compare the junctional diversity of the rearranged V-(D)-J transgenes is to obtain DNA sequence following PCR amplification of these regions. It is disclosed that cloning and sequencing analysis of the V-D-J units reveals heterogeneity in different regions (see page 1325, section 3.3). Bruggemann et al teach that DNA rearrangements in the transgenic mice, similar to those seen in human DNA, are found only in spleen (abstract). 
prima facie obvious for a person of ordinary skill seeking to characterize the junctional diversity of the rearranged V-(D)-J transgenes would combine the teachings of Murphy, Stevens, Tanamachi, by using the spleen from the naive transgenic mouse and evaluate  the junctional diversity of the rearranged V-(D)-J transgenes by obtaining  DNA sequence using the method disclosed by Casrouge / Bruggemann , as a matter of design choice, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of skill in the art would have been expected to have a reasonable expectation of success because prior art reported method to evaluate diversity generated from VDJ/VJ rearrangement in the naïve transgenic mouse.  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed 11/09/2006, effective filing date 08/29/2002) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record), Tanamachi et al (WO/2007/117410, IDS) as applied above and further in view of Houtzager  et al (USPGPUB 20100069614, dated 03/18/2010,filed on 06/29/2009) .
The teaching of Murphy, Stevens, Tanamachi, have been described above and relied in same manner here. The combination of references differs from instant invention by not explicitly disclosing antigen comprises vaccine. 
However, prior to instant invention, Houtzager et al teach primary and booster immunization of mice using standard protocols (example 17). In order to assess its impact on VH repertoire size, diversity of VH family usage and V(D)J recombination after immunization, the transgenic mice are immunized with tetanus toxin Vaccine and VH sequence diversity of randomly picked clones from mice are compared with TT-immunized wt mice (see example 17).
Therefore, it would have been prima facie obvious for a person of ordinary skill seeking to assess impact on VH repertoire size, diversity of VH family usage and V(D)J recombination after immunization to combine the teachings of combination of references to immunize the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
As an in initial matter, applicant’s argument pertaining to Grosveld and Morrison reference is moot in view of new grounds of rejection. 
Applicant disagree with the rejection arguing that in contrast to the megabase length of the chimeric IgH locus recited in the instant claims and taught by Murphy, the randomly integrated, 57 kb transgene taught by Tanamachi comprises few apparent regulatory signals to direct human V region gene segment rearrangement. It is a 57 kb fragment containing 4 human unrearranged V gene segments, all the unrearranged human D and J gene segments, operatively linked to mouse Emu and Cmu, see Figure 1. Applicant argues that with few apparent regulatory sequences in the Tanamachi construct above and given the influence of chromosomal regions surrounding its random integration site, motivation to modify the chimeric IgH locus at the endogenous IgH locus taught by Murphy et al. by replacing it with the chimeric locus taught by Tanamachi is lacking. Nor would the minimal apparent regulatory sequences in the chimeric IgH locus taught by Tanamachi provide one of skill at the time of the invention with the predictability 
In response to applicant’s argument that there is no suggestion or motivation to use the feature of Tanamachi, it is noted that Tanamachi is applied not to illustrate advantage of using a chimeric JC intron, rather it is applied to the extent they create an human/mouse chimeric JC intron in the design of their human/mouse chimeric IgH locus, and attain successful expression of the human/mouse chimeric IgH antibody chains to provide sufficient motivation that such a concept works. Applicant’s argument that Murphy teaches away from Tanamachi is not persuasive because. Tanamachi explicitly shows that the ability to produce human/mouse chimeric IgH antibody chains in response to immunization (Examples 3-6). Thus, Murphy is not considered to teach away from Tanamachi so as to render Tanamachi incompatible for combining with Murphy.
In response to applicant’s argument pertaining to the teaching of Murphy, it is noted that the instant recitation of a chimeric J/C intron comprising a truncated mouse JC intron read on mouse JC intron comprising presence of a single or few nucleotides of human origin that may be identical to sequence of mouse origin. Absent of any specific length of truncation of mouse and/or human JC intron, the limitation of chimeric J/C intron broadly comprise few nucleotides of human J/C intron origin contagious with remaining (truncated) mouse JC intron. Those of ordinary skill in the art immediately recognize that the initial 12 nucleotide portion of the mouse and human J/C intron sequences are identical as evident from the human and mouse sequence disclosed in Retter et al (J Immunol 2007; 179:2419-2427, IDS) and Ravetch et al (Cell, 1981, 27 583-591, IDS). Therefore, the genome of the mouse disclosed in Murphy could be interpreted as chimeric JC intron comprising few nucleotides of human JC intron and remaining being truncated mouse JC intron (lacking first 12 nucleotide) meeting the limitation of the claims. Further, it is disclosed that the human and mouse JC intron sequence could be retrieved from NCBI Accession No. AJ851868 (located at positions 1416058-1416069) and NCBI Accession No. X97051 (located at positions 89823- 89834) respectively. One of ordinary skill in the art would conclude that the first few nucleotides of the mouse and human J/C intron sequences (i.e., immediately downstream of their respective 3' JH gene segments) are identical:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

In view of foregoing, it is apparent that the source of the nucleotides of a J/C intron were known, and in absence of any specific sequence requirement or any extent of truncation of mouse JC intron one of ordinary skill in the art would conclude that source of nucleotide would not have represented a significant difference particularly since a single nucleotide or first few nucleotides have the identical sequence to human JC intron sequence. Applicant should note that the "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." The instant specification fails to disclose an element of criticality for the presence of a chimeric J/C intron comprising a truncated human JC intronic DNA and a truncated mouse JC intron that lacks few nucleotides. Rather, both the instant transgenic mouse, and the transgenic mice of Murphy et al and Tanamachi et al comprise the endogenous mouse Eμ enhancer, which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain. In the instant case, neither specification nor the declaration provided objective evidence of criticality of specific length of nucleotide truncation of “mouse” or "human", as opposed to some nucleotide of “human” and remaining from "mouse origin". The declaration fails to provide evidence that small truncation of mouse JC intron such as those embraced by the first few nucleotides of the mouse and human J/C intron sequences that is identical is a critical feature of, necessarily and absolutely changes the structural and the resulting functional phenotype of the claimed mouse.
In response to Van Dijik’s declaration, it is noted that Murphy et al and the Bradley’s all emphasize the criticality of using and retain the endogenous mouse mu enhancer region for V-DJ is broad and read on a chimeric JC intron comprising a single or few nucleotides of human origin and remaining of mouse origin. It is emphasized that because the initial few nucleotide portions of the mouse and human J/C intron sequences is identical, when analyzing the genome of, e.g., a Murphy mouse, it is practically impossible to determine whether the J/C intron is “chimeric” or “mouse” in this region and could be interpreted as chimeric JC intron. It is unclear how the those of ordinary skill in the art would not be able to predictably extrapolate the ability of a human/mouse chimeric IgH locus to yield human/mouse chimeric IgH polypeptides simply because one reference disclosed random integration as in Tanamachi while another reference disclosed a human/mouse chimeric IgH locus at the endogenous IgH mouse locus as in Murphy particularly since both disclosed the transgenic mice are able to produce human/mouse chimeric IgH polypeptides. Further, applicant in part agree that Murphy et al and Tanamachi et al, teach a human/mouse chimeric IgH loci comprising either non-chimeric J/C intron (Murphy et al) or a human/mouse chimeric J/C intron (Tanamachi et al) that were recognized by the ordinary artisan to yield human/mouse chimeric IgH polypeptides. The instant specification fails to disclose criticality for the presence of a chimeric J/C intron comprising human JC intronic DNA and a truncated mouse intron that reads on few missing nucleotides of mouse JC intron. One of ordinary skill in the art immediately recognize that there are only limited options when creating a chimeric human/mouse JC intron, wherein the mouse JC intron will either be full-length or truncated in some manner so as to allow the ordinary artisan to introduce the human variable gene segments into the transgenic IgH locus. The ordinary artisans recognize there is a finite number of predictable potential solutions, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success.
	In response to applicant's argument relying on three publications (by Bruggemann et al., 1989, Green et al., 1994; and Tuaillon et al., 1993,) in contrasting the property of competing with endogenous Ig expression between mice comprising randomly integrated chimeric Ig loci vs site directed chimeric Ig loci is not relevant to the instant case as , the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one 
In response to applicant’s argument relying on Bradley Declaration asserting that the ordinary artisan would not reliably and predictably extrapolate the random integration of the human/mouse chimeric IgH locus with a human/mouse chimeric IgH locus at the endogenous IgH mouse locus, it is unclear as to how the those of ordinary skill in the art would not be able to predictably extrapolate the ability of a human/mouse chimeric IgH locus to yield human/mouse chimeric IgH polypeptides simply because one reference disclosed random integration (Tanamachi et al) while another reference disclosed a human/mouse chimeric IgH locus at the endogenous IgH mouse locus (Murphy et al). Both Murphy and Tanamachi et al disclosed the transgenic mice are able to yield human/mouse chimeric IgH polypeptides. In the instant case, Tanamachi clearly demonstrated the ability to produce human/mouse chimeric IgH antibody chains in response to immunization (Examples 3-6), and therefore, Murphy is not considered to teach away from Tanamachi so as to render Tanamachi incompatible for combining with Murphy. It is emphasized that Murphy does neither forbid, discourages, or otherwise discredits the use of a chimeric human/mouse JC intron, whereby the mouse JC intron is a truncated mouse JC intron. Rather, Murphy et al merely discloses the cloning step they performed. Tanamachi et al disclosed the successful reduction to practice of constructing a chimeric human/mouse IgH locus comprising a chimeric human/mouse JC intron, whereby the mouse JC intron is a truncated mouse JC intron. One of ordinary skill in the art recognized the scientific and technical concept that a human/mouse chimeric J/C intron may be created so as to join human IgH V, D, and J region gene segments to a mouse J/C intron comprising the mouse J μ enhancer, mouse μ switch region, and mouse IgH constant region gene segments, whereby the mouse JC intron may be entirely present (Murphy et al, figure 4A) or truncated (Tanamachi et al). The simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07.
On pages 27-33, 37-38, of the applicant’s argument, applicant re-iterates and rely on their previous arguments asserting that Adams and Logtenberg do not make up the deficiency of the claim limitation of chimeric JC intron that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response. Briefly, Dann v. Johnston, 425 U.S. 219,230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the claim nonobvious to one reasonably skilled in the art. Applicant has not provided any objective evidence that the presence a single nucleotide or few nucleotides of human origin at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding single or few nucleotides of mouse origin. Applicant has provided no objective evidence that the presence a few nucleotides of human origin at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding few nucleotides of mouse origin.
On pages 34-36 of the applicant’s argument, applicant argues focusing on CDRH3 length and/or structure, neither Zemlin nor Rosner individually or in combination, address the respective claim limitations (i.e., JC intron structure) which are not taught or suggested by Murphy, as evidenced by Stevens, of Tanamachi. Applicant argues that neither Zemlin nor Rosner discuss the generation of transcripts comprising CDRH3 in a chimeric IgH locus as required by the instant dependent claims. Applicant further argues the prior art fails to teach how to extrapolate from the frequency of human CDR-H3 lengths of 17 and 18 amino acids being between 6% and- 8% which are generated by a fully human IgH locus in a human cell to determining the frequency of human CDR-H3 lengths of 17 and 18 amino acids generated by the instantly recited chimeric IgH locus in a mouse cell having the instantly recited chimeric IgH. That is, will the chimeric mice generate transcripts encoding the recited lengths at the recited frequency, or will CDRH3 lengths be generated in a similar frequency of those produced in humans having fully human IgH loci, or of those produced in mice having fully mouse IgH loci, or somewhere in between? Applicant further argues Because the prior art does not even address determining CDRH3 length generated by a chimeric IgH locus in a mouse cell in a mouse, one of skill could not reliably have reliably predicted the frequency of human CDR-H3 lengths of 17 
It is noted that obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success.  See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988). Zemlin et al provide evidence that the distribution of transcripts encoding human CDR-H3 amino acid lengths of 18 to 19 amino acids is naturally present between 6% and 8%, which is thus necessarily between the instantly recited 5% and 10%, and that the CDR-H3 may have amino acid lengths up to 22 amino acids (Figure 1). There is no objective evidence in the prior art that teaches or suggests that transgenic mice are incapable of the production of human CDR-H3 amino acid lengths and transcript frequencies, as required by the claims. The wherein clauses merely recite a functional property that naturally flows from the mouse machinery and natural immune system development that naturally acts on the immunoglobulin heavy chain locus upon transcription. The instant specification and the declaration fails to disclose the structural feature(s) that functionally modify the alternative use of DH reading frames, variation in the site of gene recombination due to the inclusion of P-nucleotides or the exonucleolytic loss of terminal nucleotides, the terminal deoxynucleotidyl transferase catalyzed addition of random (N) nucleotides, somatic hypermutation, receptor editing, and gene conversion of the human/mouse chimeric immunoglobulin heavy chain locus to necessarily lead to the different functional properties of the differently recited CDR-H3 amino acid lengths and corresponding transcript frequencies recited in the instant claims.
On pages 37-41 of the applicant’s argument, applicant re-iterates and rely on their previous arguments asserting that Houtzager, Tanamachi and Murphy do not make up the deficiency of the claim limitation of chimeric JC intron comprising truncated moue JC intron that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response.
On pages 42-44 of the applicant’s argument, applicant in part rely on van Dijik’s declaration to assert that skilled person would not be motivated to make very conservative changes in view of the complexity of the IgH locus and its regulated functioning. Applicant argues that there is no motivation or suggestion to include a truncated mouse intronic JC DNA in a chimeric IgH locus, as required by the instant claims was an obvious matter of design choice in 
In response, it is noted that instant specification fails to disclose that the truncated mouse JC intron being a critical feature of the invention, nor profoundly material to, the thus-obtained human IgH variable region. As discussed supra, the breadth of the "truncated mouse JC intron" encompasses but single nucleotide or few nucleotide differences. It is emphasized that neither instant application, nor the prior art, evidences that the loss of a single nucleotide in the mouse JC intron necessarily and predictably changes the resulting structure of the thus-obtained antigen-binding antibody and/or antigen-binding fragment thereof comprising a human IgH variable chain region. It should be noted that the only active step of Claim 1 is to express an antibody or antigen binding fragment thereof from a host cell, wherein the cell comprises a nucleic acid encoding a human IgH chain variable region, wherein said nucleic acid is isolated from a transgenic mouse whose genome comprises a human/mouse chimeric IgH locus. The claimed thus-isolated nucleic acid does not require the presence of a truncated mouse JC intron. Thus, the chimeric JC intron comprising a truncated mouse JC intron is not considered profoundly material to patentability. Rather, it is considered a product-by-process limitation. The instant claims place no structural requirement onto the nucleic acid molecule encoding the human IgH chain variable region, but for that it encodes a human IgH chain variable region that is capable of binding an antigen, which is explicitly disclosed by Murphy.  
In response to van DIjik’s and Bradley’s declaration it is noted that both emphasized to use/retain the endogenous mouse mu enhancer region, for V-D-J recombination as disclosed by Murphy et al. One of ordinary skill in the art  would have recognized that the endogenous mouse mu enhancer was significantly downstream (3 ') to the start of the J/C intron (see  Tanamachi and Figure 1) Further, given that instantly claimed human/mouse chimeric intron merely requires but  It is unclear from the declaration as to how those of ordinary skill in the art would not be able to predictably extrapolate the ability of a human/mouse chimeric IgH locus to yield human/mouse chimeric IgH polypeptides simply because Tanamachi teaches random integration while another Murphy disclosed a human/mouse chimeric IgH locus at the endogenous IgH mouse locus. In both situations, the transgenic mice are able to yield human/mouse chimeric IgH polypeptides.
 Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record. 
Examiner’s note: 
Should applicant amend the method claim to recite the step of immunizing the mouse of the invention following by expressing the antibody in a host cells, instant obviousness rejection may be overcome. Alternatively, applicant should consider providing evidence of role of broadly recited JC intron in VDJ rearrangement to distinguish the human IgH gene segment in the instantly recited method from one disclosed in prior art. 
Applicant’s representative is requested to contact Examiner to resolve the pending issues to put instant application in condition for allowance. 

Maintained-Double Patenting
Claims 1-15 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of USP. 9505827 (13740727) and further in view of and Tanamachi et al (W02007/117410, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because method claimed in the instant application encompass use of the transgenic mouse claimed in ‘827. 
Claims 1-15 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 147, 148, 169, 245, 282, 346-349, 353-347, 357-358 of copending Application No. 13310431 and Tanamachi et al (W02007/117410, IDS). 
Claims 1-15 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of US Patent no 9447177 and further in view of and Tanamachi et al (W02007/117410, IDS) for the reasons of record. 
.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus as claimed in the instant application. 
Claims 1-15 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of USP 9434782 and further in view of and Tanamachi et al (W02007/117410, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus to produce an antibody specific for a selected antigen as claimed in the instant application.
Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US Patent no 10165763.
Claims 1-15 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-6, 13-14, 16-21, 23-24 of copending Application No. 14056700 and further in view of and further in view of and Tanamachi et al (W02007/117410, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus to produce an antibody specific for a selected antigen as claimed in the instant application.
Claims 1-15 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of US Patent 10064398 (14516461) and further in view of and Tanamachi et al (W02007/117410, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because instant claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus specifically claimed in ‘398 to produce an antibody specific for a selected antigen as claimed in the instant application. It would have been obvious to one of ordinary skill in the art to use the mouse specifically claimed in ‘398 to produce antigen specific antibody from B cells as 
Claims 1-15 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-35 of copending Application No. 15383188 and further in view of and Tanamachi et al (W02007/117410, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. 
Claims 1-15 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21,23-25, 27-29 of copending Application No. 15232122 and further in view of Tanamachi et al (W02007/117410, IDS).   Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. 
Claims 1-15 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21of copending Application No. 15251969 and further in view of Tanamachi et al (W02007/117410, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus to produce an antibody specific for a selected antigen as claimed in the instant application.
Claims 1-15 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-5, 7-25 of copending Application No. 15383353 and further in view of Tanamachi et al (W02007/117410, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus to produce an antibody specific for a selected antigen as claimed in the instant application.
Claims 1-15 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 6-26 of copending Application No. 15385348 and further in view of Tanamachi et al (W02007/117410, IDS).   Although the 
Claims 1-15 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15385372 and further in view of Tanamachi et al (W02007/117410, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus to produce an antibody specific for a selected antigen as claimed in the instant application.
Claims 1-15 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-6, 9-11, 19-25 of copending Application No. 14056434 and further in view of Tanamachi et al (W02007/117410, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus to produce an antibody specific for a selected antigen as claimed in the instant application.
Claims 1-15 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-25 of copending Application No. 15383101 and further in view of Tanamachi et al (W02007/117410, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus to produce an antibody specific for a selected antigen as claimed in the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of 

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lefranc, et al (Immunoglobulin Facts Book. London: Academic Press, 2001, pages 3-44, 98-100, and 102, IDS) teaches the Immunoglobulin Facts Book that is a "compendium of the human germline immunoglobulin genes which are used to create the human antibody repertoire" (page 3). The Immunoglobulin Facts Book teaches that "[e]ach variable domain comprises a beta-sheet 'framework' supporting three hypervariable loops or CDRs, which are spatially close to each other and constitute the antigen binding site" (page 19). The immunogloublin Facts Book teaches that CDR-H3 aligns, at least in part, with the heavy chain D region (Figure 2, page 30). Accordingly, length of CDR-H3 depends, at least in part, on the immunoglobulin heavy chain D gene segments that are present in an organism.  Sequences of various human immunoglobulin heavy chain D gene segments are shown in the Immunoglobulin Facts Book (pages 98-100). In the formation of CDR-H3, such D gene segments can be subject to nucleotide addition: "N-diversity...represents the major source of the CDR3 diversity... [and] results from the addition of nucleotides at random by the terminal deoxynucleotidyltransferase" (page 33). Accordingly, human immunoglobulin heavy chain D gene segments as provided in the Immunoglobulin Facts Book contribute significantly to the various lengths of CDR-H3 in combination with other mechanisms such as N-diversity. Lefranc teaches in an Immunoglobulin Facts Book that is a "compendium of the human germline immunoglobulin genes which are used to create the human antibody repertoire" (page 3). Lefranc teaches that there is "an enhancer in between the most 3' IGHJ and the IGHM gene" (page 43).
Lonberg et al (USPGPUB 20060015957) teaches a method of obtaining a chimeric antibody that binds to a predetermined antigen, comprising: (a) immunizing a transgenic mouse comprising an unrearranged human heavy chain immunoglobulin variable region, wherein the variable region comprises a plurality of human VH gene segments, a plurality of human D gene segments, and a plurality of human JH gene segments, and wherein B lymphocytes of the transgenic mouse express a chimeric antibody comprising a human immunoglobulin heavy chain 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632